DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment and remarks filed on 5/24/21.
	Applicant’s amendment to claims 1 is acknowledged.
	Applicant’s cancellation of claims 6 and 11-14 is acknowledged.
	Applicant’s addition of new claims 16 and 17 is acknowledged.
	Claims 1-5, 7-10 and 15-17 are pending and subject to examination at this time.

Response to Arguments
	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Applicant’s amendments have not addressed the 35 USC 112(b) rejection.  The rejection is being presented with a diagram below to help clarify the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 

Regarding claim 1:
In claim 1, lines 18-30, the following limitation is indefinite in view of Applicant’s figs. 7 and fig. 20A:
“a plurality of second conductive lines extended in the second direction, electrically connected to the plurality of second electrodes included in the second solar cell and the plurality of first electrodes included in a third solar cell of the plurality of solar cells which is adjacent to the second solar cell by the conductive adhesives, 
wherein the conductive adhesives are formed at crossings of the plurality of second electrodes and the plurality of second conductive lines at the second solar cell and at crossings of the plurality of first electrodes and the plurality of second conductive lines at the third solar cell, and the plurality of second conductive lines are insulated to the plurality of first electrodes included in the second solar cell and the plurality of second electrodes included in the third solar cell by insulating layers
 wherein the insulating layers are formed at crossings of the plurality of first electrodes and the plurality of second conductive lines at the second solar cell and at crossings of the plurality of second electrodes and the plurality of second conductive lines at the third solar cell”


Specifically, the limitations in lines 18-30 would form electrical connections and electrical insulations as shown in the diagram below.  The electrical connections and electrical insulations in the second solar cell and third solar cell are not staggered in a manner shown in Applicant’s fig. 7 and fig. 20A.  The electrical connections and electrical insulations in the second solar cell and third solar cell do not correspond to the arrangements shown in Applicant’s fig. 7 and fig. 20A.


    PNG
    media_image1.png
    664
    1224
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitation “wherein the conductive adhesives are one of an electrical conductive adhesive, a conductive paste, a solder paste or a conductive adhesive film” does not appear to further limit claim 1.
For example, claim 1, lines 35-36, indicate the conductive adhesives include a first solder paste and a second solder paste.  A solder paste is already electrically conductive so “an electrical conductive adhesive” does not further limit claim 1.  The recitation of a generic “conductive paste” is broader than a solder paste in claim 1.  The recitation of “solder paste” does not further limit claim 1.  The recitation of generic “conductive adhesive film” is broader than a solder paste in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
16 August 2021